 592DECISIONSOF NATIONAL LABOR RELATIONS BOARDGeneral Teamsters,Chauffeurs,Warehousemen andHelpers, Local 470,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America'andPhilco-Ford Cor-poration and Local 102, International Union ofElectrical,Radio and Machine Workers,AFL-CIO2Case 4-CD-304a business affecting commerce within the meaning ofSection 2(6) and (7) of the Act and that it will effectu-ate the policies of the Act to assert jurisdiction in thisproceeding.II.THE LABOR ORGANIZATIONMay 15, 1973DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, KENNEDY, AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as afnended, followingcharges filed by Philco-Ford Corporation hereinaftercalled the Employer, alleging a violation of Section8(b)(4XD) by General Teamsters, Chauffeurs, Ware-housemen and Helpers,Local 470,affiliated with In-ternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,hereinaftercalled Teamsters.Pursuant to notice,a hearing washeld on January 24, 1973, at Philadelphia, Pennsylva-nia, beforeHearingOfficer AllenBaronRoberts. TheEmployer, Teamsters, and Local 102, InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO, hereinafter called IUE Local 102, ap-peared at the hearing and were afforded full opportu-nity to be heard,to examine and cross-examinewitnesses,and to adduce evidence bearing on the is-sues.The Employer and IUE Local 102 thereafterfiled briefs with the NationalLaborRelations Board.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the basis of the briefs and the entire recordin this case, the Board makes the following findings:I.THE BUSINESSOF THE EMPLOYERThe parties stipulated that the Employer is a Dela-ware corporation engaged in the manufacture of con-sumer electronic and defense equipment.Annually,the Employer does business outside the Common-wealth of Pennsylvania in excess of $50,000 per year.We find, accordingly, that the Employeris engaged inThe parties stipulated, and we find, that Teamstersand IUE Local 102 are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTEA. Background and Facts of the DisputeThe Employer's headquarters are located in BlueBell, Pennsylvania, but it has manufacturing facilitiesin the Delaware River valley at various places, includ-ingWillow Grove, Pennsylvania, the location in-volved in the instant case.Willow Grove is one of several locations in theDelaware River valley to which employees are as-signed to perform transportation functions under theterms of the Philadelphia Local Cartage Supplemen-tal Agreement of the National Master Freight Agree-ment.The Employer is a party to this agreement withTeamsters. Four employees represented by Teamstersare assigned to the Willow Grove facility currentlycomprising Buildings35A and 35B. Additionally, atthis facility, IUE Local 102 represents approximately246 employees who are assigned to production andservices functions under the contract between the Em-ployer and IUE Local 102. Teamsters and IUE Local102 represent employees now situated at WillowGrove who were previously assigned to work at theEmployer's Philadelphia facility (commonly referredto as Plant 50) until the facility discontinued opera-tions in December 1972.In April 1972, the Employer began to relocate Plant50 to a newly constructed building (Building 35B) atWillow Grove. Building 35B was constructed about100 feet from an existing structure (Building 35A)which had been in operation since 1960.3 In May1972, the Employer began limited manufacturing op-erationsatWillow Grovein Building35B. The move-ment of material and equipment between Buildings35A and 35B by means other than licensed motorvehicles was at that time assigned to employees repre-sented by IUE Local 102. However, on May 19, 1972,Teamsters filed a grievance alleging a contract viola-tion in Employer's assignment of this work to employ-ees other than Teamsters.Thereafter, in July 1972, the Employer began usingNameappears as amendedat thehearingBuilding 35A is a research and development center while Building 35B2Name appears as amended at the hearing.is a production plant203 NLRB No. 99 GENERALTEAMSTERS,LOCAL 470593an asphalt pad situated outside of Buildings 35A and35B as a storage area for material and equipment.Employees represented by IUE Local 102 were as-signed to move the material and equipment,unlesslicensedmotor vehicles were used, in which eventemployees represented by Teamsters were assigned todo the work. It is this work by the use of other thanlicensedmotor vehicles (usually by electric forkliftvehicles) which is the subject of the instant dispute.Meanwhile,during this time Teamsters grievance,filed in May, continued to be processed through thevarious steps of the contractually provided grievanceprocedure between the Employer and Teamsters. OnOctober 25, 1972, the Employer and Teamsters pre-sented their respective positions to the Eastern Con-ference Joint Area Grievance Committee and thedecision of that committee, which is the final stepprovided in the grievance procedure, was that "move-ment of material between buildings requiring the useof forklifts or other wheeled transportation equipmentshall come under the jurisdiction of Local 470 [Team-sters]."On November 10, 1972, the Employer proceeded toimplement the decision of the Eastern ConferenceJoint Area Grievance Committee. The Employer reas-signed the movement of material and equipment be-tween Buildings35A and 35B from IUE Local102-represented employees to those represented byTeamsters. At this time also, Teamsters began to pro-test the Employer's continued assignment to employ-ees represented by IUE Local 102 of the movement ofmaterial and equipment to and from the storage areaoutside Buildings 35A and 35B. Teamsters claimedthat the Joint Area Grievance Committee's decisionawarded this work also to Teamsters represented em-ployees.4On November 29, 1972, Thomas McCaffrey, anofficialofTeamsters, threatened that Teamsterswould strike the Employer if the work of moving ma-terial and equipment between the outside storage areaand Buildings35A and35B was not assigned to em-ployees represented by Teamsters.' On November 30,1972, the Employer, under this strike threat, did reas-sign the work of moving material and equipment be-tween the outside storage area and Buildings 35A and35B from IUE Local 102-represented employees tothe employees represented by Teamsters .6On November14, 1972, IUE Local 102filed a grievance under its con-tract withthe Employer alleging thatthe Employerviolated that contractwhen it reassigned the movement of material and equipment between Build-ings35A and 35Bto employees representedby Teamsters. We have noevidence as to the outcome of this grievance proceeding.5In answer to a questionby one of the Employer's officials,the threat wasrepeated on December15, 1972, by McCaffreyand TeamstersSecretary-TreasurerWilliam Gormley.6 On this same date, IUE Local 102 verballyexpanded its previously filedOn January 15, 1973, Region 4 of the Board, theEmployer, and Teamsters entered into a stipulationapproved by a United States District Court Judge thatstated that Teamsters should refrain from strikethreats concerning the movement of material andequipment between the outside storage pad andBuildings35A and 35B by employees represented byIUE Local 102. On the same day, the Employer andTeamsters entered into a memorandum of under-standing which stated that if the Employer shouldreassign the movement of material and equipmentbetween storage pad and Buildings 35A and 35B toIUE Local 102-represented employees and if Team-sters subsequently were awarded this work by theBoard,' then four Teamsters-represented employeeswould receive retroactive pay for the period of timethe work was performed by IUE Local 102-repre-sented employees.Thereafter, on January 17, 1973, the Employer didreassignthe work of moving material and equipmentbetween the storage area and Building 35A and 35Bto IUE Local 102-represented employees.B.The Work in DisputeThe work in dispute is the movement of mater-ials 8 by hand or equipment other than by licensedmotor vehicles between outside storage areas andplant buildings located at the Employer's facility atWillow Grove, Pennsylvania.9C. Contentions of the PartiesThe Employer takes the position that its assignmentof the work in dispute to employees represented byIUE Local 102 is proper because of past practices andbecausesuch is the most economical and efficientmethodof assignment.IUE Local 102, in agreement with the Employer astowho should be awarded the work, cites theEmployer's past practices, the relative skills of theemployees represented by it vis-a-vis those repre-sented by Teamsters, and the relative efficiency andcost of the assignment as reasons that award shouldbe made to it.Teamsters, at the hearing, claimed the disputedwork based on the grievance award of the EasternConference Joint Area Committee regarding thegrievance to include as an alleged contract violation the reassignment toTeamsters-represented employees of the movement of material and equip-ment between the storage pad and Buildings35A and 35B.rThe instant charge had been filedby that time.8At the time of the hearing the materials located on the storage padconsisted of flammable chemicals, cable,packaging materials,and pallets.9 If this work necessitated the use of licensed motor vehicles, the partiesagree that such workwould properlybe assigned to Teamsters representedemployees. 594DECISIONSOF NATIONAL LABOR RELATIONS BOARDmovement of materials between Buildings 35A and35B and its alleged performance of similar work in thepast.D. Applicability of theStatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(bX4XD) has been violated andthat there is no agreed-upon method for voluntaryadjustment of the dispute. As to the latter, the recordestablishes that there is no agreed-upon method forsettling the dispute.All the parties stipulated that on November 29,1972, an official of the Teamsters 10 threatened tostrike the Employer if the movement of material andequipment to and from storage areas outside of Build-ings35A and 35B at Willow Grovewere not assignedto Teamsters-represented employees. Further, JohnRoberts,Employer's hourly personnel manager,testi-fiedwithout contradiction that on December 15,1972, in answer to a question by him as to what wouldbe Teamsters position if the work in dispute werereassigned from Teamsters to IUE Local 102, Team-sters' officialsMcCaffrey and Gormley stated thatTeamsters would strike the Employer.Based on the record we thus conclude that there isreasonable cause to believe that there has been a vio-lation of Section 8(bX4XD) of the Act and that thedispute is properly before the Board for determina-tion.E.The Merits of the DisputeAs theBoard stated inJ.A. Jones ConstructionCompany,"we shall determinethe appropriateassign-mentof disputed workin each case presented forresolution under Section10(k) of the Act only aftertaking into account and balancing all relevant factors.1.Collective-bargaining agreementsBy article I, section 1, of its contract with IUELocal 102, the Employer recognizes that union as thesole and exclusive bargaining representative for allemployees on an hourly basis in production and ser-vice.The agreement in relevant part also providesbroadly that certain practices or customs, called "pastpractices,"which have come into existence in thecourse of the relationship between the parties, shall ,10 Later revealed to be Thomas McCaffrey,vice president and businessmanager of Teamsters.n International Association ofMachinists,Lodge No. 1743, AFL-CIO (J. AJones ConstructionCompany),135 NLRB 1402.to the extent they are not inconsistent with the termsof the contract,be binding on the parties except asnoted.The Local Cartage Agreement between the Em-ployer and Teamsters states at article 40,section 2,that the employees covered by that agreement includein relevant part ". . .employees used in dock work,checking,stacking,loading, unloading,handling, ship-ping,receiving,switching,forklift,Teamster Rigger,and assembling or drag line and allied work." (Em-phasis supplied.)The same section also provides that:It is understood,however, that the term employ-ee shall be construed to mean those employees ofthe Employer employed directly and indirectlyby and/or under the control of the Employer,and who are represented by the Local Union orduring the life of this Agreement may come to berepresented by the Local Union.12The Board will rely on a contract's provision if theassignment of the work in dispute is made in clear andunambiguous terms in that contract.Such is not thecase with IUE Local 102's contract which broadlycovers production and service work at the Employer.And while the Teamsters contract states it covers"forklift"work,italso states that it covers loading,unloading,shipping and receiving,which jobs havetraditionally been doneby IUE Local102 with noclaim ever having been made to that work by Team-sters.Also, this work jurisdiction clause only applieswhere the employees performing the work are repre-sented by Teamsters.The employees performing thework in dispute were represented by IUE Local 102.On balance we find that the factor of collective-bargaining agreements weighs in neither IUE Local102's nor Teamsters'favor.2.Employer's assignment and past practiceThe storage pad area between Buildings 35A and35B was completed in July 1972. From that time untilNovember 30, 1972, when such work was reassignedunder Teamsters strike threat, the disputed work wasassigned by the Employer to IUE Local 102.13 Addi-tionally,Edward Chapin, Employer's supervisor ofmaterial handling at the Willow Grove facility, testi-fied (1) that there was no distinction between the work12Additionally, the NationalMasterFreight Agreement,towhich theEmployer andTeamsters are signatoriesand to which the Local CartageAgreement is a supplement,states that the master agreement is not applicableto "those operationsof the Employer wherethe employeesare covered bya collective bargaining agreementwith a Union not signatoryto this agree-ment or to those employeeswho have not designated a signatory Union astheir collective bargaining agent."13Therewas also evidencethat in 1970at Building35A (then simplyBuilding35), the Employer had storedmaterials in a number of large cargocontainers some 1,000 feet fromBuilding 35A. Thesematerials were movedfrom these containers to Building35A by forkliftswhich wereoperated byemployees representedby IUE Local 102. GENERAL TEAMSTERS,LOCAL 470595functionsassignedto IUE Local 102 at Willow Groveand at its predecessor Plant 5014 and(2) that at' Plant50 Teamster-represented employees were never in-volved in the operation of forklift or material han-dling equipment." Such work, according to Chapin,was assigned to employees representedby IUE Local102.16Teamsters evidence that it has done some of thework in dispute in the past for the Employer demons-trated that it had done so (1) only when licensed motorvehicles were used or (2) at a plant where IUE Local102 did not represent employees or (3) as noted infootnote 15 above.We find that it has been the practice of the Employ-er to assign the work in dispute to employees repre-sented by IUE Local 102. Such a practice, which theEmployer wishes to continue, is a factor favorable tothe continued performance of the work by these em-ployees.3.Economy and efficiencyThe Employer and IUE Local 102 state that assign-ing the work in dispute to IUE Local 102-representedemployees is the most efficient and economical meth-od of handling the work in dispute.Employer's representativeChapin testified that inthe period from November 30, 1972 to January 17,1973 (that time in which Teamsters handled the workin dispute) the Employer had incurred delays in themovement of materials from the storage pad area tothe requested productionarea.He stated the delaysresulted because an IUE Local 102 represented em-ployee would have to drive his vehicle to the receivingarea and then wait until a Teamsters represented em-ployee was available to accompany him out to thepad." Once at the pad, the IUE Local 102-representedemployee would then select the material and the14The materials now stored on the outside storage pad at Willow Grovefacility were stored within the confines of Plant 50 itself when that plant wasoperational.Chapin testified,however, that the location of the material, i.e.,whether it be inside or outside the plant,was not determinative of whichunion-represented employees were to perform the work.Prior to Chapin'spresent position he was a supervisor of production planning and control atplant 50.15A Teamsters witness did testify that in 1946 he saw Teamsters-repre-sented employees driving forklift trucks in Plant 50.The witness was notspecific as to the full extent of the assignment of work at that time,however,and could recall no such further assignment at Plant 50.16However,at the hearing it was revealed that a small portion of the workof moving materials at Plant 50 was done by employees represented by IUELocal 101,not IUE Local 102. Further,the evidence showed that IUE Local101 continues to represent certain employees at the Willow Grove facility.IUE Local 101 represented at Plant 50,and represents,at the new facility,maintenance employees. Its members transported maintenance materialssuch as paints and oils at Plant 50 and continues to do so at the Willow Grovefacility.IUE Local 101 is not a party to these proceedings and therefore anyaward of work does not encompass it or any work to which it may have claim.17There are four Teamsters-represented employees at the Willow Grovefacility.Teamsters-represented employee would then movethe material to the appropriate building while the IUELocal 102-represented employee would walk back.Chapin testified that even when Teamsters was as-signed this work, it was necessary that an IUE Local102-represented employee go along in order to selectthe desired materials. There are certain flammablematerials in the storage area for which there are cer-tain handling requirements. IUE Local 102-repre-sentedemployeeshad a familiarity with therequirements of the various materials that Teamstersdid not possess.Commenting further, Chapin testified that no de-lays occurred when the work in dispute wasassignedto IUE Local 102-represented employees and that de-layswere caused when Teamsters-represented em-ployees were assigned to the work in dispute couldaffect production operations with a cumulative effectthat wouldresult in somecost penalties and wouldaffect delivery deadlines of the Employer's productsto its customers including the United States Depart-ment of Defense, to which the Employer ships certaindefense related items.We find the factors of economy and efficiency fa-vor the assignment of the disputed work to employeesrepresented by IUE Local 102.4.Board certifications and prior awardsThere is no evidence indicating that a Board certifi-cation covers the disputed work.Teamsters has claimed the work in dispute here onthe basis of an award to it by the Eastern ConferenceJoint Area Grievance Committee regarding the move-ment of materials between Buildings 35A and 35B.We note that the grievance on which the award wasbased was filed on May 19, 1972, some 2 monthsbefore the storage pad area here in question becameoperational.We note also that the individual whostated that he filed that grievance testified that, at thetime he filed the grievance, he did not contemplatethat the grievance encompassed jurisdictional claimsto materials stored on the outside storage pad.Further, we note that, although the pad had beenoperational for some 3 months at the time the areagrievance committee issued its award, there is no evi-dence that the work in dispute had been a topic of thegrievance. The final award of that committee specifi-cally states that the claim of the Teamsters be upheld"in that movement of material between buildings re-quiring the use of forklifts or other wheeled transpor-tation equipment shall come under the jurisdiction"of Teamsters and makes no mention of the work indispute here.As importantly, we note that IUE Local 102 was 5%DECISIONSOF NATIONAL LABOR RELATIONS BOARDnot a party to the grievance proceedings before thearea grievance committee and, that there are no spe-cific reasons listed in the area grievance committee'sstatement of award detailing the rationalefor thataward being made to Teamsters.On the basis of the foregoing,we deem the awardof related work to Teamsters by the Area GrievanceCommittee of no significance here.ConclusionsUpon the entire record, and after full considerationof all relevant factors here involved,we believe thatemployees representedby IUE Local102 are entitledto perform the work in dispute.Thisaward is support-ed by Employer's assignmentof the work to employ-ees represented by IUE Local 102, the relativeefficiency that results and the concurrent economiesof such an assignment.1$ In making this award, we areassigningthe work to employees represented by IUELocal 102 rather than to that organization itself or itsmembers. Our present determination is limited to theparticular controversy which gave rise to this proceed-ing.DETERMINATION OF DISPUTEPursuant to Section10(k) of the National Labor" As notedsupra,fn. 16, IUE Local101 was not aparty to these proceed-ings and therefore the awardof work here to IUE Local 102 does not coverany work which arguably may be that of WE Local 101RelationsAct, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute:1.Employees of Philco-Ford Corporation whocurrently are represented by Local 102, InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO, are entitled to perform the work of movingmaterials by hand or equipment, other than by li-censed motor vehicles, between outsidestorage areasand plant buildings located at the Employer's facilityatWillow Grove, Pennsylvania.2.General Teamsters, Chauffeurs, Warehousemenand Helpers, Local 470, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is not and has not beenentitled bymeansproscribed by Section 8(b)(4)(D) ofthe Act to force or require Philco-Ford Corporation,to assignthe above-described work to its members oremployees it represents.3.Within 10 days from the date of this Decisionand Determination of Dispute, General Teamsters,Chauffeurs,Warehousemen and Helpers, Local 470,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, shall notify the Regional Director for Re-gion 4, in writing, whether or not it will refrain fromforcing or requiring the Employer, by means pros-cribed by Section 8(b)(4)(D) of the Act, to assign thework in dispute to employees represented by it ratherthan to employees represented by Local 102, Interna-tional Union of Electrical, Radio and Machine Work-ers,AFL-CIO.